Title: From George Washington to Lauzun, 1 February 1784
From: Washington, George
To: Lauzun, Armand-Louis de Gontaut Biron, duc de



My Dear Duke,
Mount Vernon 1st Feby 1784

I have had the pleasure to receive your favor of the 11th of Octor from L’Orient: every testimony which you give of my holding a place in your remembrance, is as pleasing as it is flattering to me; & I pray you not to deprive me of them.
After seeing the British forces withdrawn from New York, & Civil Government established there, I repaired to Congress (at

Annapolis) & surrendered into their hands all my public employments—I am now a private Citizen on the banks of the Potomac, meditating amidst Frost & snow (which at present encompass me) upon the structure of walks for private life; in any of which I should be happy to meet you, but in none with more pleasure than at this seat of retirement from the bustle of the busy world.
As I feel myself interested in every thing that concerns you, permit me to congratulate you with the warmth which friendship dictates, upon your late promotion; & to assure you that I derived much pleasure from the Accot you have given me of it. Mrs Washington accepts your kind remembrance of her with gratitude, & offers best wishes in return. My Compliments are presented to Count Dillon, & the other officers of your Corps with whom I have the honor of an acquaintance; & with sentiments of the greatest regard & esteem, I have the honor to be Your Graces, &ca

G: Washington

